Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 1/21/2022 has been entered.  
Claims 1 and 21-28 are pending.  
Claims 2-20 are cancelled.  
Claims 1 and 21-28 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 21, 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (Pub. No.: US 20170347376 A1) in view of Seok (Pub. No.: US 20160212246 A1), hereafter respectively referred to as Sakai and Seok.  
In regard to Claim 1, Sakai teaches A communication apparatus (HE terminal 200, Para. 198, FIG. 2) comprising: circuitry which, in operation: performs an energy detection in an operating channel (step S734.  In the transmission process, general CSMA/CA is performed.  It is determined that some channels are idle and the other channels are busy.  Para. 213, FIG. 14) after receiving, from an access point (AP) (base station 100 transmits the DSC reply message, Para. 70, 198, FIGS. 2, 11), a physical layer protocol data unit (PPDU) that contains a trigger frame (the DSC reply message that stores the information permitting the use of DSC at the channel A, the DSC threshold at the channel A, and transmits the DSC reply message at the channel A to the HE terminal 200, Para. 70, 198, FIGS. 2, 11) of a trigger based (TB) PPDU (wireless communication unit 210 transmits data using the DSC threshold and the DSC transmission parameter at the channel at which the use of DSC is permitted by the base station 100, Para. 188, FIGS. 4, 11.  Perform data transmission using the transmission parameter in the DSC mode, Para. 190, 213, FIGS. 4, 11).  
(the DSC reply message, Para. 70, 198, FIGS. 2, 11), transmits, to the AP, the TB PPDU on the first secondary channel when the information indicates that the first secondary channel is idle (the HE terminal 200 may perform transmission using only the channels determined to be idle, Para. 213, FIGS. 2, 11).  
Sakai fails to teach a trigger frame allocating a resource of a trigger based (TB) PPDU; and sets, based on the energy detection, bitmap information indicating a busy or idle state of a primary channel, a first secondary channel, and a second secondary channel in the operating channel; and transmits the TB PPDU on the first secondary channel when the bitmap information indicates that the first secondary channel is idle.  
Seok teaches a trigger frame (the AP may transmit a trigger frame for a UL transmission, Para. 193) allocating a resource (The trigger frame may include a common parameter (e.g., the number of spatial streams across a channel or a maximum number of spatial streams) and individual parameters (e.g., the number of spatial streams allocated to each subchannel), Para. 193) of a trigger based (TB) PPDU (each STA may configure an HE PPDU frame format, Para. 193).  
Seok teaches sets, based on the energy detection, bitmap information indicating a busy or idle state of a primary channel, a first secondary channel, and a second secondary channel in the operating channel (the first, second, third, and fourth bit positions of the 4-bit bitmap may indicate the CCA states (idle/busy) of the four 20-MHz channels in the order of lowest to highest frequencies in the secondary 80-MHz channel, Para. 326).  
(the transmitting device transmitting PPDU, Para. 326-327) when the bitmap information indicates that the first secondary channel is idle (If one bit value is 0, this may indicate the idle state, Para. 326).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seok with the teachings of Sakai since Seok provides a technique for conveying channel states through a bitmap, which can be introduced into the system of Sakai to permit a bitmap to be utilized for ensuring channel information is clearly and efficiently conveyed to a base station.  


In regard to Claim 21, Sakai teaches the transmitter does not transmit the TB PPDU on the primary channel (When it is determined that the other channels are busy, the HE terminal 200 may perform transmission using only the channels determined to be idle, Para. 213, FIGS. 2, 11).  


In regard to Claim 24, as presented in the rejection of Claim 21, Sakai in view of Seok teaches information.  
Sakai fails to teach the bitmap information is per20MHz bitmap that indicates a busy or idle state of each of 20 MHz sub-channels including the primary channel, the first secondary channel, and the second secondary channel.  
 (the first, second, third, and fourth bit positions of the 4-bit bitmap may indicate the CCA states (idle/busy) of the four 20-MHz channels in the order of lowest to highest frequencies in the secondary 80-MHz channel, Para. 326).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seok with the teachings of Sakai since Seok provides a technique for conveying channel states through a bitmap, which can be introduced into the system of Sakai to permit a bitmap to be utilized for ensuring channel information is clearly and efficiently conveyed to a base station.  


In regard to Claim 28, Sakai teaches A communication method, comprising: performing an energy detection in an operating channel (step S734.  In the transmission process, general CSMA/CA is performed.  It is determined that some channels are idle and the other channels are busy.  Para. 213, FIG. 14) after receiving, from an access point (AP) (base station 100 transmits the DSC reply message, Para. 70, 198, FIGS. 2, 11), a physical layer protocol data unit (PPDU) that contains a trigger frame (the DSC reply message that stores the information permitting the use of DSC at the channel A, the DSC threshold at the channel A, and transmits the DSC reply message at the channel A to the HE terminal 200, Para. 70, 198, FIGS. 2, 11) of a trigger based (TB) PPDU (wireless communication unit 210 transmits data using the DSC threshold and the DSC transmission parameter at the channel at which the use of DSC is permitted by the base station 100, Para. 188, FIGS. 4, 11.  Perform data transmission using the transmission parameter in the DSC mode, Para. 190, 213, FIGS. 4, 11).  
Sakai teaches in response to the trigger frame (the DSC reply message, Para. 70, 198, FIGS. 2, 11), transmitting, to the AP, the TB PPDU on the first secondary channel when the information indicates that the first secondary channel is idle (the HE terminal 200 may perform transmission using only the channels determined to be idle, Para. 213, FIGS. 2, 11).  
Sakai fails to teach a trigger frame allocating a resource of a trigger based (TB) PPDU; setting, based on the energy detection, bitmap information indicating a busy or idle state of a primary channel, a first secondary channel, and a second secondary channel in the operating channel; and transmitting the TB PPDU on the first secondary channel when the bitmap information indicates that the first secondary channel is idle.  
Seok teaches a trigger frame (the AP may transmit a trigger frame for a UL transmission, Para. 193) allocating a resource (The trigger frame may include a common parameter (e.g., the number of spatial streams across a channel or a maximum number of spatial streams) and individual parameters (e.g., the number of spatial streams allocated to each subchannel), Para. 193) of a trigger based (TB) PPDU (each STA may configure an HE PPDU frame format, Para. 193).  
Seok teaches setting, based on the energy detection, bitmap information indicating a busy or idle state of a primary channel, a first secondary channel, and a  (the first, second, third, and fourth bit positions of the 4-bit bitmap may indicate the CCA states (idle/busy) of the four 20-MHz channels in the order of lowest to highest frequencies in the secondary 80-MHz channel, Para. 326).  
Seok teaches transmitting the TB PPDU on the first secondary channel (the transmitting device transmitting PPDU, Para. 326-327) when the bitmap information indicates that the first secondary channel is idle (If one bit value is 0, this may indicate the idle state, Para. 326).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seok with the teachings of Sakai since Seok provides a technique for conveying channel states through a bitmap, which can be introduced into the system of Sakai to permit a bitmap to be utilized for ensuring channel information is clearly and efficiently conveyed to a base station.  


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Seok, and further in view of Noh et al. (Pub. No.: US 20170064708 A1), hereafter referred to as Noh.  
In regard to Claim 22, as presented in the rejection of Claim 21, Sakai in view of Seok teaches the trigger frame.  
Sakai fails to teach the trigger frame contains a carrier sensing (CS) required subfield indicating that the energy detection is required.  
(The trigger frame may include a subfield with an indication associated with carrier sensing, Para. 27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Noh with the teachings of Sakai in view of Seok since Noh provides a technique for indicating carrier sensing, which can be introduced into the system of Sakai in view of Seok to ensure wireless devices are efficiently informed to perform carrier sensing when resources become available to them.  


Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Seok, and further in view of Asterjadhi et al. (Pub. No.: US 20160219522 A1), hereafter referred to as Asterjadhi.  
In regard to Claim 23, as presented in the rejection of Claim 21, Sakai in view of Seok teaches information.  
Sakai fails to teach the bitmap information is 8-bit bitmap information.  
Asterjadhi teaches the bitmap information is 8-bit bitmap information (bitmap may contain 8 bits each of which may identify one subchannel, Para. 74, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Asterjadhi with the teachings of Sakai in view of Seok since Asterjadhi provides a technique for bitmaps, which can be introduced into the system of Sakai in view of Seok to efficiently convey 

In regard to Claim 25, as presented in the rejection of Claim 21, Sakai in view of Seok teaches the energy detection.  
Sakai fails to teach the circuitry performs the energy detection during a short inter-frame space (SIFS) after receiving the PPDU that contains the trigger frame.  
Asterjadhi teaches the circuitry performs the energy detection during a short inter-frame space (SIFS) after receiving the PPDU that contains the trigger frame (a determined period of time after the trigger message is received (e.g, after a short interface space (SIFS)), Para. 49, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Asterjadhi with the teachings of Sakai in view of Seok since Asterjadhi provides a technique for bitmaps, which can be introduced into the system of Sakai in view of Seok to efficiently convey information of more expansive and complex wireless resources allocated to numerous wireless devices.   


Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Seok, and further in view of Lou et al. (Pub. No.: US 20160255656 A1), hereafter referred to as Lou.  
In regard to Claim 26, as presented in the rejection of Claim 21, Sakai in view of Seok teaches the trigger frame.  
Sakai fails to teach the circuitry maintains a network allocation vector (NAV), and determines whether to respond to the trigger frame based on the NAV.  
Lou teaches the circuitry maintains a network allocation vector (NAV), and determines whether to respond to the trigger frame based on the NAV (STAs may commence transmission of additional frames SIFS after the completion of the current frame exchange sequence, if the duration of transmission of that frame plus any expected acknowledge for that frame is less than the remaining TXNAV timer value, Para. 160).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lou with the teachings of Sakai in view of Seok since Lou provides a technique for a NAV timer, which can be introduced into the system of Sakai in view of Seok to efficiently control the timing of transmissions of more expansive and complex wireless resources allocated to numerous wireless devices.  


In regard to Claim 27, as presented in the rejection of Claim 21, Sakai in view of Seok teaches the trigger frame.  
Sakai fails to teach the circuitry determines whether to respond to the trigger frame based on whether or not a PPDU used for updating the NAV is transmitted from a basic service set (BSS) to which the communication apparatus belongs.  
(a primary channel that may have a bandwidth equal to the largest common operating bandwidth supported by all STAs in the BSS.  All carrier sensing and network allocation vector (NAV) setting may depend on the status of the primary channel. For example, if the primary channel is busy due to a STA, supporting only 1 and 2 MHz operating modes, transmitting to the AP, then the entire available frequency bands may be considered busy.  Para. 85).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lou with the teachings of Sakai in view of Seok since Lou provides a technique for a NAV timer, which can be introduced into the system of Sakai in view of Seok to efficiently control the timing of transmissions of more expansive and complex wireless resources allocated to numerous wireless devices.  


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103  
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive.  Page 4 of the Remarks presents the argument that However, Sakai fails to teach or suggest "a trigger frame allocating a resource of a trigger based (TB) PPDU" as now more explicitly recited in claims 1 and 28, as amended.  This trigger frame allocating a resource of a trigger based (TB) PPDU of Claim 1 and 28.  


Page 5 of the Remarks presents the argument that Further, Seok fails to teach or suggest "a trigger frame allocating a resource of a trigger based (TB) PPDU" nor "a transmitter, which, in operation and in response to the trigger frame, transmits, to the AP, the TB PPDU on the first secondary channel when the bitmap information indicates that the first secondary channel is idle" as recited in claims 1 and 28.  This argument is not persuasive.  
The Seok reference teaches a trigger frame that may include, a common parameter indicating a number of spatial streams across a channel, and individual parameters indicating a number of spatial streams allocated to each subchannel, with respect to a station configuring an HE PPDU frame format, and as a result, this is substantively the same as a trigger frame allocating a resource of a trigger based (TB) PPDU of Claim 1 and 28.  
The Sakai reference teaches that, after a DSC reply message, an HE terminal 200 may perform a transmission, and this is substantively the same as, in response to the trigger frame, transmits, to the AP, the TB PPDU of Clams 1 and 28.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
3-20-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477